 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00175 TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   YOVANNY ONTIVEROS,                                 DATE: June 3, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 3, 2021.
21          2.     By this stipulation, defendant now moves to continue the status conference until
22 September 9, 2021, at 9:30 a.m., and to exclude time between June 3, 2021, and September 9, 2021,

23 under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      The government has represented that the discovery associated with this case
26          includes over 200 pages of materials, including reports, alien files, and documents related to
27          expert opinions regarding methamphetamine. All of this discovery has been either produced
28          directly to counsel and/or made available for inspection and copying.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      The defendant was charged by complaint on May 13, 2021 with conspiracy to

 2         distribute and possess with intent to distribute heroin.

 3                 c)      Additional discovery is forthcoming, including wiretap evidence relevant to this

 4         case and to the new case. The government intends to file a motion to relate the two cases.

 5                 d)      Counsel for defendant desires additional time to review the discovery, discuss

 6         with his client how the new charges relate to the above-captioned case, conduct independent

 7         factual investigation, conduct legal research into sentencing and trial issues, and otherwise

 8         prepare for trial.

 9                 e)      Counsel for defendant believes that failure to grant the above-requested

10         continuance would deny him/her the reasonable time necessary for effective preparation, taking

11         into account the exercise of due diligence.

12                 f)      The government does not object to the continuance.

13                 g)      Based on the above-stated findings, the ends of justice served by continuing the

14         case as requested outweigh the interest of the public and the defendant in a trial within the

15         original date prescribed by the Speedy Trial Act.

16                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17         et seq., within which trial must commence, the time period of June 3, 2021 to September 9, 2021,

18         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

19         because it results from a continuance granted by the Court at defendant’s request on the basis of

20         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

21         of the public and the defendant in a speedy trial.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: June 1, 2021                                     PHILLIP A. TALBERT
 6                                                           Acting United States Attorney
 7
                                                             /s/ CAMERON L. DESMOND
 8                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
 9

10
     Dated: June 1, 2021                                     /s/ Jerome Price
11                                                           Jerome Price
12                                                           Counsel for Defendant
                                                             YOVANNY ONTIVEROS
13
                                           FINDINGS AND ORDER
14
            IT IS SO FOUND AND ORDERED this 1st day of June, 2021.
15

16

17

18                                                             Troy L. Nunley
19                                                             United States District Judge

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
